Citation Nr: 0004341	
Decision Date: 02/18/00    Archive Date: 02/23/00

DOCKET NO.  95-22 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
depression.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from August 1952 to May 1954 in 
the United States Navy and from November 1954 to February 
1956 in the United States Marine Corps.

These matters come to the Board of Veterans' Appeals (Board) 
from an August 1994 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
denied entitlement to service connection for PTSD.  The 
veteran has perfected an appeal of that decision.

In a May 1980 rating decision the RO denied entitlement to 
service connection for a nervous condition on the basis that 
the psychiatric disorder documented in the veteran's service 
medical records, that being an emotional instability 
reaction, was in the nature of a personality disorder and not 
subject to service connection.  The veteran was notified that 
entitlement to service connection for a nervous condition was 
denied, and did not appeal.

In a March 1982 rating decision the RO denied service 
connection for an anti-social personality disorder with 
depression and hypochondriasis, which psychiatric diagnoses 
resulted from a December 1981 VA psychiatric examination.  
The veteran was notified in April 1982 that service 
connection for a neurosis was denied, and did not appeal.  
The May 1980 and April 1982 rating decisions are, therefore, 
final.  38 U.S.C. § 4005(c) (1976); 38 C.F.R. § 19.153 
(1980).

In a January 1985 rating decision the RO again denied 
entitlement to service connection for a mental condition.  
The medical evidence at that time indicated that the veteran 
had been receiving treatment for a major depressive disorder.  
In a notice sent to the veteran on January 18, 1985, the RO 
informed him that in order to reopen the previously denied 
claim, he had to submit evidence showing that his mental 
condition was related to service.  That notice did not inform 
the veteran of his right to appeal the RO's decision.  In a 
notice sent to the veteran on January 25, 1985, the RO 
notified him that his claim for service connection for a 
nervous condition had been carefully reviewed based on all of 
the evidence of record, and confirmed the prior denial of 
service connection.  The January 25, 1985, notice included a 
VA Form 1-4107, which is a notice of appellate rights.  

This case was previously before the Board in December 1998, 
at which time it was remanded to the RO for additional 
development.  In the Introduction to the December 1998 
remand, the Board determined that the January 1985 decision 
had not become final because the notice informing the veteran 
of the decision did not include appellate rights.  See In Re 
Cox, 10 Vet. App. 361, 375 (1997).  That determination was in 
error, in that the second notice sent to the veteran did 
include appellate rights.  The veteran did not appeal the 
January 1985 decision, and the Board finds that the January 
1985 decision is final.  38 U.S.C. § 4005(c) (1982); 
38 C.F.R. § 19.192 (1984).

In September 1993 the veteran claimed entitlement to service 
connection for PTSD, which was denied by the RO in August 
1994, as stated above.  In an April 1995 decision the RO also 
denied entitlement to service connection for depression on 
the substantive merits of the claim, without determining 
whether new and material evidence had been submitted to 
reopen the claim for service connection for a nervous 
condition.  The veteran has also perfected an appeal of the 
April 1995 decision.  

Because the diagnosis of PTSD had not been rendered prior to 
the May 1980, April 1982, and January 1985 decisions 
pertaining to psychiatric disorders, new and material 
evidence is not required in order for the Board to conduct a 
de novo adjudication of the claim for service connection for 
PTSD.  Ephraim v. Brown, 
82 F.3d 399, 401 (Fed. Cir. 1996) (a new medical diagnosis 
constitutes a new claim for jurisdictional purposes).

The veteran's psychiatric symptoms had been diagnosed as 
depression when service connection for a nervous condition 
was denied in January 1985.  The January 1985 decision, 
therefore, incorporated the diagnosis of depression in 
denying service connection for a nervous condition.  Although 
the January 1985 notice to the veteran did not specifically 
refer to depression, the veteran was put on notice that his 
claim for service connection for a psychiatric disorder, 
which at that time had been diagnosed as depression, had been 
denied.  But see Best v. Brown, 10 Vet. App. 322 (1997) (the 
RO's failure to include in the denial notice a specific 
psychiatric diagnosis among the psychiatric disorders being 
denied precluded the decision from becoming final in 
reference to that specific diagnosis).

Regardless of the RO's disposition of the claim, the Board 
does not have jurisdiction to reach the substantive merits of 
the claim for service connection for depression in the 
absence of a finding that new and material evidence has been 
submitted.  Hickson v. West, 12 Vet. App. 247 (1999).  The 
Board has determined, therefore, that the proper issue on 
appeal is whether new and material evidence has been 
submitted to reopen the claim of entitlement to service 
connection for depression.


FINDINGS OF FACT

1.  In a January 1985 rating decision the RO denied 
entitlement to service connection for a nervous condition.  
The veteran was notified of that decision at his latest 
address of record and did not appeal, and the January 1985 
decision is final.

2.  Evidence submitted subsequent to the January 1985 
decision is new, in that it is not cumulative of the evidence 
of record, and it is so significant that it must be 
considered in order to fairly adjudicate the veteran's claim.

3.  The claim of entitlement to service connection for 
depression is supported by competent evidence of a current 
medical diagnosis of disability, evidence of treatment for 
psychiatric symptoms during service, and medical evidence 
showing that the current symptoms of depression are related 
to events that occurred during service.

4.  An acquired psychiatric disorder, including depression, 
was first demonstrated many years after service, and is not 
shown to be related to service.

5.  The veteran does not have PTSD.


CONCLUSIONS OF LAW

1.  The January 1985 rating decision in which service 
connection for a nervous condition was denied is final, new 
and material evidence has been submitted, and the claim is 
reopened.  38 U.S.C. § 4005(c) (1982), 38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 19.153 (1984), 38 C.F.R. § 3.156 
(1999).

2.  The claim of entitlement to service connection for 
depression is well grounded.  38 U.S.C.A. § 5107 (West 1991).

3.  An acquired psychiatric disorder, including PTSD or 
depression, was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. § 3.304(f) (1993), 38 C.F.R. §§ 3.303, 3.304(f) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records show that in December 
1954 a one-centimeter mass was found under the left nipple.  
He reported having had the mass for six to eight months.  The 
mass was determined to be a manifestation of gynecomastia, 
and was surgically removed in January 1955.  The service 
medical records do not document any complaints or clinical 
findings indicative of a traumatic injury to any part of the 
body.

The service medical records also show that in January 1956 
the veteran's commanding officer referred him for a 
psychiatric evaluation because, while on guard duty, he threw 
away his ammunition out of fear of killing someone, including 
himself.  The treating physician noted that he had been in 
the Navy for 22 months prior to enlisting in the Marine 
Corps, that he did not like being in the service, and that he 
had jumped ship while in Japan.  He was honorably discharged 
from the Navy and enlisted in the Marine Corps five months 
later, and reported that he regretted enlisting as soon as he 
had done so.  The treating physician noted that he had 
trouble with the other men, that he greatly feared doing 
something wrong and being sent to the brig, and that he 
wanted to kill himself because life had nothing to offer him.  
He expressed the desire to be separated from service.

The psychiatrist found that the veteran had made an extremely 
poor service adjustment, and that his frustration 
intolerance, tension, anxiety, and problems with authority 
were progressively increasing.  He had much secondary 
depression with suicidal preoccupation, and had thrown away 
his ammunition because of overwhelming fears of self-
destruction.  The psychiatrist noted that he had been 
assigned a PULHES designation of S3 while in boot camp, which 
the psychiatrist characterized as an ominous sign.  (The "S" 
in the profile report stands for "psychiatric," and the "3" 
is indicative of a psychiatric defect of such severity that 
performance of military duty must be limited.  See McIntosh 
v. Brown, 4 Vet. App. 553 (1993).)  The psychiatrist stated 
that the veteran should have been surveyed while in boot 
camp, and that his severe emotional disturbance was 
demonstrated in his history and the psychiatric examination.  
The psychiatrist provided a diagnosis of emotional 
instability reaction, and recommended that he be hospitalized 
for the purpose of conducting a medical survey.  The 
psychiatrist found that continued duty could be hazardous to 
him and the Marine Corps, in that he might be capable of 
disorganized and destructive behavior of a psychotic degree.

The report of the January 1956 medical survey shows that on 
hospital admission the veteran expressed gross intolerance of 
regimentation and a growing hatred for the Marine Corps.  He 
regretted his enlistment before he arrived at boot camp and 
his poor motivation was readily apparent to all of his 
superior officers throughout his time in the Marine Corps.  
He was given an S3 PULHES rating in boot camp due to the 
extent that his limited motivation compromised his military 
usefulness.  His history revealed that he had had numerous 
difficulties with his studies, teachers, and classmates, and 
that he left school at the age of 16 when he failed the first 
year of high school.

On examination the examining psychiatrist found that he was 
emotionally labile, with an inordinately low frustration 
tolerance, and that he reacted with impulsivity and 
irresponsibility when under even minimal stress.  The 
psychiatrist also found that he had lifelong difficulty in 
his relationship with authority figures, which had become 
overwhelming since his entry into the Marine Corps.  As a 
result of the conflict he developed anxiety, tension, 
insomnia, depression, and self-destructive ruminations.  
During the hospitalization he remained emotionally labile, 
covertly hostile, and resentful toward the Marine Corps and 
authority figures in general.  The psychiatric staff 
determined, based on the evaluation, that he had a lifelong 
emotional instability that precluded effective retention in 
service.  The Board of Medical Survey found that the disorder 
was not incurred in the line of duty, in that it existed 
prior to enlistment, and he was separated from service with a 
diagnosis of emotional instability reaction.

In November 1979 the veteran claimed entitlement to service 
connection for mental problems, based on the hospitalization 
in January 1956.  He stated that his psychiatric problems 
were due to brutal and sadistic treatment that he received 
from November 1954 to February 1956, which caused him to 
attempt suicide and to become an alcoholic.

During an April 1980 VA psychiatric examination the veteran 
reported having a problem with alcohol that had "screwed up 
his life" and caused him to lose his job with the railroad.  
He also reported having been brutally treated and beaten 
nearly everyday while in the Marine Corps, which caused his 
mental problems.  He stated that he began drinking 
excessively while in service.  As the result of a psychiatric 
examination and review of the claims file the psychiatrist 
found that the veteran had a character disorder described as 
an anti-social personality.  

VA treatment records show that in April 1980 the veteran 
sought treatment for chronic alcoholism.

In the May 1980 rating decision the RO found that the 
emotional instability reaction documented during service was 
in the nature of a personality disorder that was not a 
disability for VA compensation purposes, and denied 
entitlement to service connection for a personality disorder.

VA treatment records show that the veteran received 
psychiatric treatment beginning in December 1980 for 
depression.  He reported having been separated from service 
when he threw away his ammunition and threatened to shoot 
himself, but provided no other details pertaining to his 
experiences in service.  He had been unemployed since he lost 
his job at the railroad five years previously.  He lived 
alone, had no income, and reported having been a heavy 
drinker for several years.  He attributed his depression to 
his lack of work and income and a threatened eviction.  

In June 1981 he reported being depressed since loosing his 
job with the railroad.  The therapist found that he 
demonstrated passive-dependent traits.  In October 1981 he 
reported having been depressed since his wife left him nine 
years previously, and not having any relationships with other 
people.  He was living with his mother, with whom he did not 
get along and which caused stress in his life.  He had been 
unemployed for the previous seven years due to physical 
problems, and the treating physician attributed his 
increasing depression to his physical limitations, which 
interfered with his employability, and his living and social 
arrangements.

In December 1981 the veteran claimed entitlement to non-
service connected pension benefits.  At that time he stated 
that his depression began in June 1972.  During a December 
1981 VA psychiatric examination he stated that he lived with 
his mother and that his only income was $20.00 per week, 
which he received for selling blood.  He reported being 
depressed and having suicidal thoughts.  The examiner 
characterized the veteran's ideas regarding the benefits to 
which he thought he was entitled as almost paranoid.

During the mental status examination his thoughts were almost 
entirely concerned with receiving a disability pension.  As a 
result of a review of the evidence in his medical records and 
the psychiatric examination, the examiner provided diagnoses 
of a personality disorder, anti-social type, with depression, 
and hypochondriasis of an almost paranoid nature.

A January 1982 treatment record indicates that the veteran 
was characteristically inclined to blame others for the 
failures in his life, that he had unpleasant childhood 
memories, and that he felt resentful towards his parents.  
The treating therapist provided a diagnosis of chronic 
depression, and found that the veteran had a lifelong 
fundamental absence of self-esteem.

In a March 1982 rating decision the RO determined that the 
veteran was permanently and totally disabled for non-service 
connected pension purposes, and denied entitlement to service 
connection for an anti-social personality disorder with 
depression and hypochondriasis.

The report of a March 1982 private psychiatric evaluation 
indicates that the veteran reported having been depressed for 
ten years, when his wife left him, and that he may have been 
depressed for a considerable length of time previously.  He 
had been unemployed for several years.  The psychiatrist 
found that the veteran was suffering from a major depressive 
disorder, which was severe and chronic.

VA treatment records show that the veteran again sought 
treatment for depression in August 1982.  He reported having 
been depressed for as long as he could remember, that he had 
been separated from service due to suicidal ideation, and 
that he had initially sought treatment in December 1980.  He 
also reported having been a heavy drinker since age 19.  The 
therapist provided diagnoses of a dysthymic disorder, a 
psychosexual disorder, continuous alcohol dependence, and an 
avoidant personality disorder.  The psychiatrist found that 
his depression was a reaction to situational problems.

Based on the evidence shown above, in the January 1985 rating 
decision the RO denied entitlement to service connection for 
a mental condition, on the basis that the evidence did not 
show that the major depressive disorder was related to 
service.

Evidence received subsequent to the January 1985 decision 
includes the report of a July 1981 private psychiatric 
evaluation that was conducted in conjunction with the 
veteran's claim for a disability annuity from the Railroad 
Retirement Board (RRB).  The private psychiatrist found that 
the veteran's self-concepts and past behavior were indicative 
of the development of inadequate personality characteristics 
in childhood, resulting in personality disorders and his 
failure in many situations.  The psychiatrist found that he 
was chronically and severely depressed, and that he had many 
negative and faulty character or personality disorders.

Documents received from the RRB indicate that in September 
1982 the veteran was awarded a disability annuity based on 
diagnoses of a personality disorder and depression.  The 
annuity was awarded effective in September 1981.

VA treatment records show that in October 1993 the veteran 
reported a 40-year history of depressive symptoms, with no 
treatment since 1982.  He also reported a history of alcohol 
abuse that began at age 19 when he was in the Marine Corps.  
He stated that he had served in combat in the Korean War, and 
that he believed that he had PTSD as a result of his combat 
experiences and abusive treatment while in the Marine Corps.  
The treating therapist found that the veteran suffered from 
long-standing depression and alcoholism, and provided 
diagnoses of alcohol dependency and a chronic depressive 
disorder.

In October 1993 the veteran also claimed entitlement to 
service connection for PTSD, which he attributed to having 
served in combat situations at the age of 16 and being 
brutalized by the Marine Corps drill instructors.  With his 
claim he submitted what appears to be a newsletter from a 
veterans' organization, which includes an article on 
establishing service connection for PTSD.  The article 
includes a long list of psychiatric symptoms that are 
purportedly due to PTSD, including alcoholism.  The author of 
the article stated that, in his opinion, all under-aged 
veterans should file a claim for PTSD because he had no 
difficulty obtaining compensation for the disorder.  The 
author also stated that, hopefully, the article would provide 
enough information to establish a claim.

In December 1993 the RO asked the veteran to provide detailed 
information on the events to which he attributed the symptoms 
of PTSD.  In a December 1993 statement he reported having 
been beaten daily while in boot camp from November 1954 to 
February 1955 by the drill instructors, who acted like "Nazi 
concentration camp guards."  He stated that his left breast 
was injured when three drill instructors kicked him after 
having discovered that he had previously served in the Navy 
in combat in the Korean War.  He stated that he became an 
alcoholic while in service, that he had been an alcoholic 
ever since, and that he was separated from service because he 
was suicidal.  

During an April 1994 VA psychiatric examination the veteran 
reported suffering from depression and alcoholism.  He stated 
that he had had a problem with alcohol throughout most of his 
life, that he continued to drink heavily, and that he was not 
making any effort to stop drinking.  He complained of 
fatigue, difficulty sleeping due to nocturia, and 
irritability due to his living environment.  He denied having 
any intrusive thoughts of a distressing nature or avoiding 
any type of television programming, although he sometimes 
dreamed about having been beaten by the drill instructors.  
He felt that he was unable to get along with anyone, 
including his family, and that he had a very limited social 
life.  He thought about dying frequently, but denied any 
suicidal ideation.  He denied any problems with 
concentration, but reported having difficulty with his 
memory.  He was somewhat hypervigilant when out on the street 
because he feared being assaulted.

He stated that he began drinking while in the Navy, and that 
he was separated from the Marine Corps due to immaturity.  He 
reported having been employed by a railroad for 20 years, 
which ended in 1974.  The examining psychiatrist provided 
diagnoses of dysthymia and alcohol dependence.

The report of an April 1994 private psychiatric evaluation 
indicates that the veteran reported suffering from depression 
for many years.  This had gotten worse when his wife left him 
22 years previously.  He also reported having poor sleep and 
being nervous in social situations, which caused him to 
drink.  He attributed the depression to his father's death, 
his son being burned, his wife leaving him, and, most 
importantly, losing his job on the railroad.  He stated that 
he had served in the Korean conflict while in the Navy.  The 
psychiatrist provided diagnoses of a dysthymic disorder, 
social phobia, and possible alcoholism.

In his August 1994 notice of disagreement the veteran 
reported receiving an annuity from the RRB based on severe 
chronic depression that was caused by the brutal treatment 
that he received in the Marine Corps.  He again stated that 
his left breast was injured as a result of a beating.  He 
reported having flashbacks and dreams about the beatings.

In March 1995 the RO received service medical records 
indicating that the veteran had been in the Navy Reserve from 
August 1969 to August 1993.  The service medical records, 
including several periodic examinations, make no reference to 
the veteran having any type of psychiatric disorder.

In a March 1995 letter to his Congressional representative 
the veteran again stated that he had PTSD as the result of 
brutal beatings by drill instructors from November 1954 to 
March 1955.  He claimed that the treatment he received while 
in the Marine Corps caused him to become an alcoholic, to 
have failed in his marriage, and to have lost his employment 
with the railroad.  He stated that he had flashbacks of his 
boot camp experiences.  He reported having served in combat 
on the USS Smalley as a gunner in Korean waters.

In his June 1995 substantive appeal he reported that his unit 
received a Presidential citation for rescuing Korean 
fisherman 200 miles out at sea.  He also stated that his nose 
was broken by Marine Corps drill instructors, and that his 
mother and sister had noticed this when he was home on leave 
in March 1955.  He denied having any difficulties with 
teachers or other students prior to entering the Navy.

In his June 1995 notice of disagreement with the April 1995 
denial of service connection for depression, the veteran 
reported having flashbacks and alcoholism for the previous 
39 years as a result of the beatings that he purportedly 
received from the drill instructors.  He again asserted that 
the lump in his left breast was due to the beatings.

During an August 1995 hearing the veteran testified that he 
served on a Navy destroyer during the last five months of the 
Korean War.  He stated that while in the Navy he received one 
captain's mast for missing his ship when it left port, but 
that he had no other problems while in the Navy.  He denied 
that any stressful events occurred while he was in the Navy, 
or that he had any problems with authority figures or in 
relationships prior to entering the Marine Corps.  He again 
characterized the drill instructors as guards in a prisoner 
of war camp, and stated that he was beaten and kicked for the 
four months that he was in boot camp.  He described a number 
of incidents that occurred while in was in boot camp, and 
stated that he was separated from the Marine Corps due to 
emotional immaturity.  

He stated that he had drunk heavily ever since being in the 
Marine Corps, and that he did "terrible things."  He stated 
that he had burned down a railroad shanty; that he had made 
two attempts to derail locomotives, one of which was 
successful; that he tried to murder his daughter in 1958; and 
that he robbed a gas station in 1959, for which he received a 
suspended sentence.  He stated that he believed he had done 
these things because he had PTSD.  He denied ever having been 
told by a psychiatrist that he had PTSD.  He stated that he 
was not receiving treatment for a psychiatric disability 
because the therapists just told him to stop drinking.  The 
hearing officer told him that in order to establish service 
connection for PTSD, he would have to provide medical 
evidence of a diagnosis of PTSD and verification of the 
claimed stressors. 

In a May 1995 statement the veteran denied having problems 
with teachers or other students prior to entering the Navy.  
He stated that he had received a Battle Star and the Korean 
Campaign ribbon, and that his unit had received a 
Presidential Unit Citation for rescuing Korean fisherman.  He 
also stated that the destroyer on which he served had guarded 
aircraft carriers and other ships near the Korean coastline, 
and that they fired on and were fired at by North Korean land 
forces.  He again reported having been beaten by his drill 
instructors in Marine Corps boot camp, which caused a tumor 
in his breast.

In May 1995 statements the veteran's mother and sister 
reported that he had no problems prior to entering the Marine 
Corps.  They stated that from the time he entered the Marine 
Corps his letters home included stories of brutality, and 
that his body was marked and scarred, including a broken 
nose.  They also stated that he had been a "bundle of nerves" 
since he was separated from the Marine Corps, and that he had 
a drinking problem since his separation.  His sister stated 
that when she asked him how his nose was broken, he told her 
that he had been beaten and kicked around a lot.

In a statement received in August 1995 the veteran's former 
wife reported that he had told her that he liked being in the 
Navy, but that he hated the Marine Corps.  She stated that he 
had been abusive during their marriage, that she had to leave 
town to get away from him, and that he continued to be 
demanding and unable to control his emotions.  She 
characterized him as a very controlling person, who became 
enraged if anyone attempted to limit his control.  She also 
stated that she had two young daughters when they got 
married, of whom he was very jealous, and that he abused her 
and their children for the fourteen years that they were 
married.  She described a number of abusive and violent 
incidents.

In a statement received in August 1995 the veteran described 
the treatment that he had received while in the Marine Corps.  
He also described a number of what he characterized as 
failures in his life, all of which he attributed to his 
Marine Corps treatment.  In his September 1995 substantive 
appeal he stated that the Marine Corps had turned him into a 
law-breaking, vicious, cruel, irresponsible alcoholic; and 
had destroyed his career and family.

The veteran's service personnel records received in December 
1995, show that in December 1954 he was given a PULHES 
designation of S3.  In November 1955 he was disciplined for 
being absent without leave.

VA treatment records in September 1995 show that the veteran 
was self-referred for a PTSD assessment.  He reported having 
nightmares and intrusive thoughts about his Marine Corps 
training.  He stated that anger, social isolation, and 
alcoholism had been problems since service.  The treating 
therapist found that his PTSD symptoms were "subthreshold," 
and he was referred to a psychiatrist for evaluation.

In October 1995 his complaints of loneliness and isolation 
were assessed as PTSD.  In November 1995 he reported having 
flashbacks and dreams of having been abused in Marine Corps 
boot camp.  He also reported having sleep disturbance, in 
that he woke up often, and that he felt depressed.  He 
complained of his poor relationship with his family, and 
reported having tried to freeze his wife's baby daughter.  
The psychiatric diagnosis continued to be PTSD.  In February 
1996 he was found to be suffering from PTSD and substance 
abuse.  The treating psychiatrist described his PTSD symptoms 
as social isolation, depression, anxiety, intrusive thoughts, 
nightmares, poor social relationships, and difficulty 
maintaining employment.  He continued to receive psychiatric 
treatment with a diagnosis of PTSD through January 1998.  His 
symptoms included nightmares, flashbacks, intrusive thoughts, 
poor relationships, and social isolation.

In May and July 1996 statements the veteran stated that he 
had been given the diagnosis of PTSD in February 1996, which 
his treating psychiatrist attributed to the brutal treatment 
he had received in the Marine Corps.  He asked when he would 
receive his service-connected disability.  In an August 1996 
medical report his treating psychiatrist stated that he 
carried the diagnosis of PTSD, but the psychiatrist did not 
describe the stressors on which the diagnosis was based.

In August 1996 the RO asked the Commandant of the Marine 
Corps to provide verification of the allegations made by the 
veteran in his various statements and testimony.  A 
representative of the Marine Corps subsequently reported that 
the information contained in the veteran's claim is 
insufficient for the purpose of conducting any meaningful 
research.

As a result of the Board's December 1998 remand, the veteran 
was provided an additional VA psychiatric examination in 
March 1999.  The examiner was asked to provide an opinion, 
based on a review of all of the evidence in the claims file, 
on whether the veteran's psychiatric symptoms met the 
diagnostic criteria for PTSD or a depressive disorder.  If 
the examiner determined that he met the diagnostic criteria 
for PTSD, he/she was to specify the stressor that supported 
the diagnosis and explain how the psychiatric symptomatology 
met the diagnostic criteria.  If the examiner determined that 
the veteran met the diagnostic criteria for a depressive 
disorder, he/she was to provide an opinion on whether that 
disorder was related to service.

During the examination, the veteran reported serving in the 
Navy for two years during the Korean conflict, and being 
mistreated when he later enlisted in the Marine Corps.  He 
stated that he was physically and verbally abused, and that 
he had to be hospitalized due to an injury to his chest.  He 
stated that he started drinking heavily right after boot 
camp, and that he was medically discharged in February 1956 
due to depression and suicidal ideation.  His alcoholism 
continued untreated and without any extended period of 
sobriety from 1955 to the present.  He had not been employed 
since he began receiving his RRB annuity in 1983, and he 
spent most of his time being drunk.  He reported having 
several disappointing relationships with women.

The examiner stated that the veteran spent the entire 
psychiatric interview complaining about the behavior of other 
people.  He felt discriminated against by the Marine Corps, 
the RRB, and people in general.  The examiner provided 
diagnoses of periodic adjustment reactions with depressed 
mood, continuous alcoholism, and mixed personality disorder 
with borderline features.  That opinion was based on a review 
of the evidence in the claims file.

The RO found that the examiner had not complied with the 
examination instructions, and the report of the examination 
was returned to the VA medical center (MC) as inadequate.  
The veteran was provided an additional psychiatric 
examination in May 1999 by the same examiner.  In conjunction 
with the May 1999 examination the veteran reported having 
nightmares, flashbacks, and generally uncomfortable anxiety 
feelings about his Marine Corps experiences.  The examiner 
noted that the veteran was receiving treatment at the VAMC 
with a diagnosis of subthreshold PTSD, and that he was being 
treated for depression.

During the examination the examiner found that the veteran 
had started an alcoholic career at the age of 16, and that he 
had been drinking heavily ever since.  He reported continuous 
alcohol abuse during and since military service.  He also 
reported drinking everyday while working for the railroad for 
20 years.  He stated that he felt less depressed after having 
stopped drinking a few weeks previously.  The examiner also 
found that the veteran did not demonstrate any evidence of 
symptom formation that was consistent with a diagnosis of 
PTSD, although he had a lifelong affective depression.  
Although he reported having intrusive thoughts, nightmares, 
and angry feelings about the way he was treated in service, 
his dysphoria, relationship failures, and problems with 
employment were due to his chronic alcoholism, which pre-
dated military service.  

The examiner stated that the veteran was preoccupied with 
failures in his life, including perceived abuse while in 
Marine Corps basic training, as well as perceived problems 
with authority figures while working for the railroad, but 
that his problems were due to continuous alcoholism and a 
mixed personality disorder.  The examiner determined that his 
personality symptoms could not be attributed to military 
service.

II.  New and Material Evidence to Reopen Claim 
for Service Connection for Depression

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 4005(c); 38 C.F.R. § 19.192.  If a 
claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).  If the Board finds that new and material 
evidence has been submitted, it must then determine whether 
the reopened claim is well grounded based on a review of all 
the evidence of record.  Only if the claim is well grounded 
can the Board apply the third step of the analysis, which is 
to re-adjudicate the claim for service connection on the 
merits, after fulfilling VA's duty to assist the veteran in 
developing the facts of the case.  See Winters v. West, 
12 Vet. App. 203 (1999).

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers and it is not cumulative 
or redundant.  The evidence is "material" if it bears 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156.  New evidence may be found to be material if it 
provides "a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its rating decision."  Elkins v. West, 12 Vet. App. 209 
(1999).  

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curiam).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).

The Board has reviewed the evidence of record and finds that 
new and material evidence pertaining to the claim of 
entitlement to service connection for depression has been 
submitted.  The evidence of record when service connection 
was denied in January 1985 included medical evidence showing 
that the veteran suffered from depression of several years in 
duration.  The evidence received subsequent to the January 
1985 decision includes additional medical evidence showing 
that the veteran has depression of several years in duration, 
medical evidence of a diagnosis of PTSD, and lay statements 
indicating that his PTSD is related to service.  The medical 
evidence also indicates that depression is one of the 
symptoms of PTSD.

The medical evidence reflecting a diagnosis of depression is 
not new, in that it is cumulative of the evidence of record 
when service connection was denied in January 1985.  The 
evidence showing a diagnosis of PTSD, with depression as a 
symptom, and lay evidence linking the PTSD to service is new, 
because the veteran's symptoms had not been previously 
diagnosed as PTSD.  In addition, the evidence of record when 
service connection was denied in January 1985 did not 
indicate that the veteran's psychiatric symptoms, however 
diagnosed, were related to service.  The evidence of a 
diagnosis of PTSD, with depression as a symptom, that is 
related to service bears directly and substantially on 
whether depression is related to service, and must be 
considered in order to fairly decide the merits of the claim.  
The Board has determined, therefore, that new and material 
evidence pertaining to the claim of entitlement to service 
connection for depression has been submitted, and the claim 
is reopened.

III.  Well-Grounded Claims for an Acquired Psychiatric 
Disorder, 
Including Depression and PTSD

The next question that must be resolved with regard to the 
claims is whether the veteran has presented evidence that the 
claims are well grounded.  38 U.S.C.A. § 5107(a); Epps v. 
Brown, 9 Vet. App. 341 (1996), aff'd, 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied, 118 S.Ct. 2348 (1998).  A well 
grounded claim is a plausible claim, meaning a claim that 
appears to be meritorious on its own or capable of 
substantiation.  Epps, 126 F.3d at 1468.  An allegation of a 
disorder that is service connected is not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  The quality and quantity of the 
evidence required to meet this statutory burden depends upon 
the issue presented by the claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).  

In order for a claim for service connection to be well 
grounded, there must be a medical diagnosis of a current 
disability, medical or lay evidence of the incurrence of a 
disease or injury in service, and medical evidence of a nexus 
between the in-service disease or injury and the current 
disability.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  In 
order to establish a well-grounded claim for service 
connection for PTSD, the veteran must provide 1) medical 
evidence showing a current diagnosis of PTSD; 2) lay evidence 
of having experienced a stressor during service; and 3) 
medical evidence of a nexus between the diagnosis of PTSD and 
the claimed in-service stressor.  Gaines v. West, 11 Vet. 
App. 353 (1998).  

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  Therefore, 
if the determinant issue is one of medical etiology or a 
medical diagnosis, competent medical evidence is generally 
required to make the claim well grounded.  See Grottveit, 
5 Vet. App. at 93.  A lay person is, however, competent to 
provide evidence of an observable condition during and 
following service.  Savage, 10 Vet. App. at 496.  If the 
claimed disability relates to an observable disorder, lay 
evidence may be sufficient to show the incurrence of a 
disease or injury in service and continuity of the disorder 
following service.  Medical evidence is required, however, to 
show a relationship between the current medical diagnosis and 
the continuing symptomatology.  See Clyburn v. West, 
12 Vet. App. 296 (1999).  In determining whether the claim is 
well grounded, the evidence is generally presumed to be 
credible.  See Arms v. West, 12 Vet. App. 188 (1999).

The Board finds that the claim of entitlement to service 
connection for depression is well grounded.  The medical 
evidence shows that the veteran's psychiatric symptoms have 
been diagnosed as depression, or dysthymia; he received 
treatment for depression, including suicidal ideation, while 
in service; and the medical evidence indicates that 
depression, as a symptom of PTSD, is related to events that 
occurred in service.  Caluza, 7 Vet. App. at 506.  The Board 
further finds that the claim of entitlement to service 
connection for PTSD is well grounded.  The veteran has 
provided medical evidence showing a current diagnosis of 
PTSD, lay evidence of having experienced a stressor during 
service, and medical evidence of a nexus between the 
diagnosis of PTSD and the claimed in-service stressor.  
Gaines, 11 Vet. App. at 353.  

IV.  Service Connection for an Acquired Psychiatric Disorder, 
Including PTSD and Depression

A.  Laws and Regulations

Because the claims for service connection for PTSD and 
depression are well grounded, VA has a duty to assist the 
veteran in developing the evidence relevant to the claims.  
38 U.S.C.A. § 5107(a); see also Epps, 9 Vet. App. at 341.  
The relevant evidence pertaining to the issues consists of 
the veteran's service medical records, VA and private 
treatment records, and the reports of VA examinations in 
April 1980, December 1981, April 1994, March 1999, and May 
1999, and the veteran's statements and testimony.  The Board 
concludes that all relevant data has been obtained for 
determining the merits of the veteran's claim and that VA has 
fulfilled its obligation to assist him in the development of 
the facts of his case.  See Winters, 12 Vet. App. at 203; see 
also Morton v. West, 12 Vet. App. 477 (1999), en banc denied 
July 28, 1999 (VA has no duty to assist the veteran in the 
absence of a well-grounded claim).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110, 1131.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303.

Personality disorders, which are characterized by 
developmental defects or pathological trends in the 
personality structure manifested by a lifelong pattern of 
action or behavior, or other psychiatric symptomatology shown 
to have existed prior to service with the same manifestations 
during service, which were the basis of the service 
diagnosis, will be accepted as showing pre-service origin.  
Personality disorders are not diseases or injuries within the 
meaning of applicable legislation.  Carpenter v. Brown, 
8 Vet. App. 240 (1995); 38 C.F.R. § 3.303(c).

The Board notes that during the pendency of the veteran's 
appeal, the regulation pertaining to the establishment of 
service connection for PTSD was revised.  Direct Service 
Connection (Post Traumatic Stress Disorder), 64 Fed. Reg. 
32,807 (June 18, 1999) (codified at 38 C.F.R. § 3.304(f)).  
The change in the regulation was effective March 7, 1997, the 
date of the decision of the Court of Appeals for Veterans 
Claims (formerly the Court of Veterans Appeals) in Cohen v. 
Brown, 10 Vet. App. 128 (1997).  Because the law changed 
during the pendency of this appeal, the veteran is entitled 
to the application of the version of the regulation that is 
more favorable to him.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

According to the version of the regulation in effect in 
September 1993, when the veteran initially claimed 
entitlement to service connection for PTSD, service 
connection for PTSD required medical evidence establishing a 
clear diagnosis of the condition, credible supporting 
evidence that the claimed in-service stressor actually 
occurred, and a link, established by medical evidence, 
between the current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (1993).  A clear diagnosis of 
PTSD by a mental health professional must be presumed to 
concur with the applicable diagnostic criteria for that 
disorder in terms of the adequacy of the symptomatology and 
the stressor.  If the Board finds that the diagnosis does not 
comply with the applicable diagnostic criteria pertaining to 
the adequacy of the symptomatology or the severity of the 
stressor, remand of the case for clarification of the 
diagnosis or additional examination is required.  Cohen, 
10 Vet. App. at 128.

If the claimed in-service stressor is related to combat, 
service department evidence that the veteran served in combat 
will be accepted, in the absence of evidence to the contrary, 
as conclusive evidence of the in-service stressor.  38 C.F.R. 
§ 3.304(f).  If the veteran did not serve in combat, or if 
the claimed stressor is not related to combat, the record 
must contain corroborative evidence that the in-service 
stressor occurred.  Corroborative evidence may consist of 
service department records or statements from individuals who 
have personal knowledge of the claimed events.  Gaines v. 
West, 11 Vet. App. 353 (1998).  If the claimed stressor is 
related to a personal assault, testimonial statements from 
friends and family members may be sufficient to establish 
that the claimed assault occurred.  YR v. West, 11 Vet. App. 
393 (1998).

The revised regulation shows that service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between the current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (1999).

If the diagnosis of a mental disorder does not conform to the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Psychiatric Disorders, Fourth Edition (DSM-IV), or 
is not supported by the findings on the examination report, 
the rating agency shall return the report to the examiner to 
substantiate the diagnosis.  38 C.F.R. § 4.125(a).

In determining whether the claim for service connection is 
well grounded, the evidence is presumed to be credible, and 
only the evidence that supports the veteran's claim can be 
considered.  Hickson v. West, 11 Vet. App. 374 (1999).  In 
evaluating the substantive merits of the claim, however, 
those presumptions no longer apply, and the Board must weigh 
and balance the probative value of all the evidence.  Evans 
v. West, 12 Vet. App. 22 (1998).

Determinations regarding service connection are to be based 
on review of the entire evidence of record.  See Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991); 38 C.F.R. § 3.303(a).  
Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  

B.  Service Connection for PTSD

The medical evidence from private and VA sources indicates 
that from April 1980 to September 1995 the veteran's 
psychiatric symptoms were diagnosed as personality disorders, 
alcoholism, and depression.  They make no reference to any 
symptoms attributable to PTSD.  In conjunction with his claim 
for service connection for PTSD, he was provided a VA 
psychiatric examination in April 1994.  Although the request 
for the examination indicates that the veteran was claiming 
entitlement to service connection for PTSD, and he claimed to 
have PTSD due to in-service events during the examination, 
the VA psychiatrist determined as a result of a comprehensive 
psychiatric interview that he was suffering from dysthymia 
and alcohol dependence.  The psychiatrist did not find that 
he had PTSD.

The VA treatment records beginning in October 1995 indicate 
that the veteran's treating psychiatrist diagnosed his 
reported nightmares, intrusive thoughts, and flashbacks as 
PTSD.  The evidence provided by the treating psychiatrist is, 
however, very brief; it does not document that a 
comprehensive psychiatric interview was conducted, and it 
does not provide all of the clinical findings, in terms of 
the required diagnostic criteria, to support the diagnosis of 
PTSD.  See Hernandez-Toyens v. West, 11 Vet. App. 379 (1998) 
(the failure of the physician to provide a basis for his/her 
opinion effects the weight or credibility of the evidence).  
In addition, the diagnosis was established without reference 
to the veteran's documented psychiatric history.  Because the 
diagnosis provided in the VA treatment records is based on 
the veteran's historical report of the in-service cause of 
his psychiatric symptoms, which is not supported by the 
contemporaneous evidence, the evidence provided by the 
treating psychiatrist is of low probative value.  See Godfrey 
v. Brown, 8 Vet. App. 113, 121 (1995) (the Board is not 
required to accept a physician's opinion that is based on the 
veteran's recitation of medical history).

Due to the deficiencies in the evidence provided by the VA 
treatment records and in light of the previous psychiatric 
diagnoses that did not include PTSD, the Board determined 
that the evidence was not sufficient for determining the 
veteran's entitlement to service connection for PTSD, and 
remanded the case for an additional examination.  Cohen, 10 
Vet. App. at 128.  As a result of the March and May 1999 VA 
examinations the examiner determined that the veteran did not 
have PTSD.  The examiner found that the veteran's lifelong 
problems were due to alcoholism and a mixed personality 
disorder.  Because that opinion was based on a review of the 
evidence in the claims file, including the veteran's service 
medical records and documented psychiatric history, the Board 
finds that the reports of the March and May 1999 VA 
examinations are of high probative value.  Owens v. Brown, 7 
Vet. App. 429, 433 (1995).

For the reasons shown above, the Board has determined that 
the preponderance of the evidence shows that the veteran does 
not have PTSD as a result of his in-service experiences.  
Because he does not have a clear diagnosis of PTSD, as 
required by the regulation in effect in 1993, or a 
substantiated diagnosis of PTSD, as required by the 
regulation in effect in June 1999, the Board finds that 
service connection for PTSD is not warranted.

C.  Service Connection for Depression

The service medical records show that the symptom of 
depression documented in January 1956 was due to an emotional 
instability reaction that existed prior to service, in that 
it was lifelong in nature.  As a result of the VA examination 
in April 1980, the examiner determined that the veteran's 
psychiatric symptoms, including depression, were due to an 
underlying personality disorder.  The examiner also found 
that his historical symptoms, including those demonstrated 
during service, were indicative of a personality disorder.  

The evidence shows that the symptoms, including depression, 
reported during service were due to an underlying personality 
disorder.  Personality disorders are not diseases or injuries 
within the meaning of the statute and regulation providing 
for VA disability compensation.  Carpenter, 8 Vet. App. 
at 240; 38 C.F.R. § 3.303(c).  Because the in-service 
symptoms were due to a disability to which service connection 
does not apply, the Board finds that a chronic psychiatric 
disorder for which compensation is payable was not 
demonstrated during service.

If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  The veteran initially 
claimed entitlement to service connection for a psychiatric 
disorder in November 1979, more than 23 years after he was 
separated from service.  The evidence does not indicate that 
he received any psychiatric treatment from February 1956 to 
April 1980.  In his December 1981 claim he stated that his 
depression began in 1972, when his wife left him.  The 
service medical records for his reserve service from August 
1969 to August 1993 make no reference to any psychiatric 
symptoms.  Although the veteran has on several occasions 
reported having depression since he was in service, the 
record shows that on examinations in the years immediately 
after service, depression was not identified.  See also 
McManaway v. West, 13 Vet. App. 60 (1999) (the veteran's 
sworn testimony of continuing symptomatology since service is 
not sufficient evidence of a nexus to service).  The Board 
finds, therefore, that the evidence does not show that the 
veteran suffered from depression continuously from his 
separation from service.

In addition to depression due to an underlying personality 
disorder, the evidence indicates that the depression was 
attributable to a major depressive disorder or dysthymia 
beginning in March 1982.  The private psychiatrist in March 
1982 found that the veteran had been depressed for 10 years, 
and perhaps longer.  The VA psychiatrist in August 1982 found 
that his depression was a reaction to situational problems.  
None of the medical evidence indicates that the major 
depressive disorder or dysthymia is related to an in-service 
disease or injury.

Although the veteran claimed to have received the RRB annuity 
based on depression that was caused by beatings that he 
suffered during service, the documents from the RRB show that 
the annuity was based on the diagnosis of a personality 
disorder and depression, with no reference to an in-service 
event.

The VA examiner in March and May 1999 was asked to provide an 
opinion, based on the evidence in the claims file, on whether 
the veteran had a depressive disorder and, if so, whether it 
was related to an in-service disease or injury.  Following 
the March 1999 examination the examiner found that the 
veteran's depressed mood was due to periodic adjustment 
reactions, continuous alcoholism, and a mixed personality 
disorder with borderline features.  Following the May 1999 
examination the examiner determined that the psychiatric 
symptoms were due to continuous alcoholism and a mixed 
personality disorder.  The examiner also determined that his 
psychiatric symptoms could not be attributed to military 
service.  

Although the veteran claims that his psychiatric symptoms, 
including depression, are due to his military service, his 
assertions are not probative because he is not competent to 
provide evidence of the etiology of a psychiatric disorder.  
Grottveit, 
5 Vet. App. at 93.  Alcohol abuse is not a disability to 
which service connection can attach for the purpose of paying 
VA disability compensation.  38 U.S.C.A. §§ 105(a), 1110, 
1131; Barela v. West, 11 Vet. App. 280 (1998); VAOPGCPREC 02-
98.  None of the medical evidence indicates that the 
depression is due to an in-service disease or injury, 
38 C.F.R. § 3.303(d), or that alcoholism is secondary to a 
service connected disability.  The Board has determined, 
therefore, that the preponderance of the evidence is against 
the claim of entitlement to service connection for 
depression.


ORDER

The claim of entitlement to service connection for PTSD is 
denied.

The claim of entitlement to service connection for depression 
is denied.




		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

 

